Citation Nr: 1141615	
Decision Date: 11/09/11    Archive Date: 11/21/11

DOCKET NO.  08-02 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a left knee disability.  

2.  Entitlement to service connection for a right knee disability. 

3.  Entitlement to service connection for a heart disability manifested by heart palpitations and premature ventricular contractions (PVC's).  

4.  Entitlement to service connection for a thoracic and lumbar spine disability.  

5.  Entitlement to service connection for a left elbow disability.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from October 1961 to December 1970 and from September 1971 to November 1982.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Wichita, Kansas Department of Veterans Affairs (VA) Regional Office (RO), wherein the RO denied reopening the claims for service connection for a left knee disability, a right knee disability, a heart disability manifested by heart palpitations and PVC's, a thoracic and lumbar spine disability, and a left elbow disability.  

The claims service connection for a left knee disability, a right knee disability, a heart disability manifested by heart palpitations and PVC's, a thoracic and lumbar spine disability, and a left elbow disability, were previously denied by a February 1984 rating decision.  The Board notes, however, that relevant evidence associated with the claims file since the February 1982 rating decision includes official service treatment records which were not previously of record at the time of this decision.  At any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding the requirement that new and material evidence must first be received.  38 C.F.R. § 3.156(c).  Therefore, pursuant to 38 C.F.R. § 3.156(c), as these additional service records require reconsideration of the claims for service connection on appeal that were previously denied by the February 1984 rating decision, an analysis of these claims in light of 38 C.F.R. § 3.156(a) is unnecessary.  

The  issue of service connection for hypertension has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

The issues of service connection for a left knee disability, right knee disability, a heart disability manifested by heart palpitations and PVC's, and a left elbow disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The satisfactory and probative evidence of record demonstrates that a thoracic and lumbar spine disability, diagnosed as spondylosis and mild multilevel degenerative changes with mild disc bulge of the lumbar spine, is related to his active service.  


CONCLUSION OF LAW

The criteria for the establishment of service connection for a thoracic and lumbar spine disability characterized as spondylosis and mild multilevel degenerative changes with mild disc bulge of the lumbar spine have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. § 3.159 (2011).  The legislation has eliminated the well-grounded claim requirement, has expanded the duty of VA to notify the appellant and the representative, and has enhanced its duty to assist an appellant in developing the information and evidence necessary to substantiate a claim.  See generally VCAA.  

In this case, the Board finds that the RO has substantially satisfied the duties to notify and assist, as required by the VCAA.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this issue given the fully favorable nature of the Board's decision.  

Pertinent Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder on a direct basis, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The determination as to whether the requirements for service connection are met is based on an analysis of all of the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 3.303(a) (2011).  See Baldwin v. West, 13 Vet. App. 1 (1999).  When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  See Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).  If the Board determines that the preponderance of the evidence is against the claim, then it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule will not be applicable.  Ortiz, 274 F.3d at 1365.

Analysis

In statements and testimony presented throughout the duration of the appeal, the Veteran has maintained that his current thoracic and lumbar spine disability, diagnosed as spondylosis and mild multilevel degenerative changes with mild disc bulge of the lumbar spine, began during his active service and has continued since that time.  

Service treatment reports reflect that the Veteran was treated in August 1969 for complaints of low back pain, diagnosed as mild strain of the right paraspinous.  In a November 1970 report of medical history, the Veteran reported having a history of back pain, which he specified as a back and knee injury in the Republic of Vietnam.  A June 1975 service treatment report demonstrates the Veteran complained of back pain and a sore back.  In November 1975, the Veteran complained of low back and neck pain for two weeks, at which time, the service medical examiner provided a diagnosis of questionable arthritis.  X-rays provided in November 1975 of the cervical and thoracic spine revealed no significant abnormalities.  Thereafter, in a November 1975 service treatment report, the Veteran was treated for a history of generalized back pain and diagnosed with costovertebral angle (CVA) of the lumbar area.  

In February 1979, he was subsequently treated for complaints of back pain, radiating throughout the back, brought on by prolonged standing, and was diagnosed with muscle strain and muscle spasm of the lower back.  An April 1979 service treatment report reflects that the Veteran was again treated for complaints of back pain.  In a December 1980 report of medical history, the Veteran noted a history of recurrent back pain, specified as low back pain in the past with no difference at the present time.  In April 1981, the Veteran was treated for back pain and diagnosed with a pulled muscle of the right upper quadrant.  He was treated for low back pain without radiation, diagnosed as lumbar dysfunction.  In the October 1982 report of history at retirement, the Veteran noted that his health was fair and reported a history of recurrent back pain and that he was treated for low back pain within the past five years at Fort Riley, Kansas and Irwin Army Hospital.  The October 1982 retirement examination revealed normal findings of the spine upon clinical evaluation.  

In a November 1983 VA examination, the Veteran reported having lower and upper back pain and that his back started hurting in 1966.  X-rays of the spine revealed a basically normal lumbosacral spine examination.  The Veteran was not diagnosed with any thoracic or lumbar spine disability at this time.  

Private treatment reports from  May 1983 to November 2007 reflect that the Veteran was initially treated for low back pain in February 1984 and was subsequently and continually treated for low back pain through November 2007, diagnosed as spondylosis per a January 2007 private treatment report.  A June 1986 private treatment report reflects the Veteran was diagnosed with arthritis pursuant to complaints of low backache.  In December 1985, the Veteran was diagnosed with mild degenerative disc disease.  A September 2002 computerized tomography (CT) scan of the lumbar spine revealed mild multilevel degenerative changes with mild disc bulge.  

After a careful review of the record, and resolving all doubt in favor of the Veteran, the Board has determined, based upon the medical and satisfactory lay evidence set forth above, that the Veteran's current thoracic and lumbar spine disability, diagnosed as spondylosis and mild multilevel degenerative changes with mild disc bulge of the lumbar spine, was incurred during his active service.  In this regard, the Board initially observes that the Veteran is currently diagnosed with spondylosis and mild multilevel degenerative changes with mild disc bulge.  

The service treatment reports reflect treatment for low back pain on several occasions throughout the Veteran's active service from August 1969 to October 1982, diagnosed as low back pain, questionable arthritis, CVA, muscle strain, muscle spasm, lumbar dysfunction.  

The Board finds that the Veteran's statements regarding his thoracic and lumbar spine disability symptoms existing since active service are competent and credible evidence of a continuity of symptoms since his active service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Baldwin v. West, 13 Vet. App. 1 (1999) (the Board must analyze the credibility of the evidence).  These statements are supported by the medical evidence of record which demonstrate treatment for low back pain during active service and thereafter and his contemporaneous statements of back pain since 1966 which were noted in the post-service medical evidence as early as November 1983, just over one year after his separation from active service.  

Finally, the Board finds that the post-service medical evidence of record demonstrates that the Veteran has been continually treated for a thoracic and lumbar spine disability since his discharge from active service.  The Veteran reported having a history of recurrent back pain in the October 1982 retirement report of medical history.  He then reported having back pain since 1966 to the November 1983 VA examiner and complained of back pain during this VA examination, approximately within 13 months of his discharge from active service.  The private treatment reports of record also demonstrated that the Veteran was initially treated for low back pain in February 1984, approximately 15 months following his active service and was subsequently and continually treated for a thoracic and lumbar spine disability, diagnosed as spondylosis and mild multilevel degenerative changes with mild disc bulge of the lumbar spine.  The Board finds that the medical evidence of record demonstrating continual complaints and treatment for the thoracic and lumbar spine during the Veteran's active service and from just over one year since his discharge from active service, taken together with his credible reports of a continuity of symptoms since active service, support the Veteran's claim.  

Thus, as the evidence supports the Veteran's claim, service connection for thoracic and lumbar spine disability characterized as spondylosis and mild multilevel degenerative changes with mild disc bulge of the lumbar spine is warranted.  38 C.F.R. §§ 3.102, 3.303 (2011).  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for thoracic and lumbar spine disability characterized as spondylosis and mild multilevel degenerative changes with mild disc bulge of the lumbar spine is granted.  


REMAND

Although the Board regrets any further delay in adjudicating the Veteran's claims, pursuant to the duty to assist, the issues of service connection for a left knee disability, a right knee disability, a heart disability manifested by heart palpitations and PVC's, and left elbow disability must be remanded for further development.  In particular, the Board finds that a remand for VA examinations with opinions is necessary for the following reasons.  

The duty to assist requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  In claims for disability compensation, it requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159.  A medical examination or medical opinion is deemed to be necessary if the record does not contain sufficient competent medical evidence to decide the claim, but includes competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability, establishes that a veteran suffered an event, injury, or disease in service, or has a disease or symptoms of a disease manifest during an applicable presumptive period, and indicates the claimed disability or symptoms may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4) (2011).  The U.S. Court of Appeals for Veterans Claims (Court) has held the types of evidence that "indicate" that a current disability "may be associated" with military service include credible evidence of continuity and symptomatology such as pain or other symptoms capable of lay observation.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Service treatment reports reflect that the Veteran was treated during active service for a right knee injury in August 1969 with subsequent complaints and treatment of the right knee in August 1983 and September 1983 for right knee pain diagnosed as early arthritis, in August 1974 for chondromalacia patella, and in the October 1982 retirement examination, wherein the Veteran reported having a history of "trick" or locked knee and chronic right knee pain.  An April 1982 service treatment report reflects that the Veteran was treated for pain and effusion in the left knee, diagnosed as rule out pulled ligaments of the anterior left knee, chondromalacia patellae, rule out degenerative changes, and left degenerative medial meniscus.  An April 1982 X-ray of the left knee revealed findings of a normal knee.  The October 1982 retirement examination revealed no findings related to the knees.  

Service treatment reports also reflect that the Veteran complained of having an occasional heart flutter in a November 1970 report of medical history.  He subsequently reported having heart trouble and complained of infrequent muscle pulling in an August 1974 report of medical history.  X-rays from August 1974 revealed no evidence of active heart disease.  In a December 1980 report of medical history, the Veteran noted a history of palpitation or pounding heart, specified as chest pain, pulling, with no increased blood pressure or heart disorder.  A December 1980 periodic examination revealed normal findings upon a clinical evaluation of the heart.  In January 1982 and February 1982, the Veteran was treated for complaints of fluttering and flip flops of the heart, at which time he was diagnosed with a history of palpitations with documentation of rare unifocal PVC, occasional episodes of tachycardia with rare unifocal PVC's, and questionable paroxysmal atrial fibrillation.  X-rays in January 1982 revealed a normal heart.  An October 1982 report of medical history reflects that the Veteran reported a history of palpitation or pounding heart and heart trouble, noted having been treated in the past five years for heart PVC, and the service medical provider noted a history of occasional PVC's.  The October 1982 retirement examination revealed normal findings of the heart upon clinical evaluation, however, the Veteran was noted to have a borderline heart size at this time.  

With respect to the Veteran's left elbow, service treatment reports demonstrate that he injured the left elbow in November 1981 during his active service, at which time he was treated in the hospital and diagnosed with a puncture wound to the left elbow.  An October 1982 report of medical history reflects that the Veteran noted a fracture of the left elbow in November 1981, which was found to have no sequelae by the service medical provider.

In a November 1983 VA examination, the Veteran reported having a history of knee problems starting in 1969, a history of heart PVC beginning in December 1981, and left elbow injury in November 1981.  At this time, the Veteran complained of knee pain and chest pain.  X-rays revealed a normal chest examination, no bone or joint abnormality of the left knee or left elbow and a negative examination of the right knee.  

Private medical records from May 1983 to November 2007 revealed that the Veteran was initially treated for chest pain in July 1983 and was subsequently treated for and diagnosed with various heart and chest disabilities, including costochondritis, sternocostal joint inflammation, heart palpitation, paroxysmal atrial fibrillation, mild congestive heart failure, mild vascular congestion, borderline cardiomegaly, symptomatic PVC's, short salvos of supraventricular tachycardia, and supraventricular arrhythmia.  These records also demonstrate that following active service, the Veteran was initially treated for left arm pain with unknown etiology in January 1985, diagnosed with left elbow epicondylitis in November 1987, treated by a chiropractor for problems with the bilateral elbows in June 1988, and was most recently treated by a chiropractor for pain in the left arm in June 2003.  Finally, the private treatment reports reflect that the Veteran was initially treated by a chiropractor for problems with the bilateral knees in November 1989, although no diagnosis was provided.  He was thereafter diagnosed with osteoarthritis of the left knee in September 1998 and osteoarthritis of both knees in November 2006 and thereafter.  

Here, in light of the fact that the Veteran was treated in service for various heart problems including palpitations, tachycardia with rare unifocal PVC's, and questionable paroxysmal atrial fibrillation, and he has been treated since July 1983, within a year of his discharge from active service, for various related disabilities including, costochondritis, sternocostal joint inflammation, heart palpitation, paroxysmal atrial fibrillation, mild congestive heart failure, mild vascular congestion, borderline cardiomegaly, symptomatic PVC's, short salvos of supraventricular tachycardia, and supraventricular arrhythmia, the Board finds that an etiology opinion is required to facilitate appellate review.  Therefore, the Veteran should be afforded a VA cardiology examination to determine whether it is at least as likely as not (50 percent or greater probability) that the Veteran has a current heart disability manifested by heart palpitations and PVC's that had its onset in service or was otherwise related to service.  McLendon, 20 Vet. App. 79; Locklear v. Nicholson, 20 Vet. App. 410 (2006); see also Waters v. Shinseki, 601 F.3d 1274, 1276 (2010).  

In considering the service treatment reports demonstrating treatment and diagnoses for the right knee, left knee, and left elbow, private treatment reports demonstrating treatment and diagnoses of bilateral knee osteoarthritis and left elbow epicondylitis, the Veteran's complaints of knee and elbow problems in the November 1983 VA examination, and the Veteran's statements regarding continued knee and elbow disabilities since his active service, the Board finds that an etiology opinion is required to facilitate appellate review.  Therefore, the Veteran should be afforded a VA musculoskeletal examination to determine whether it is at least as likely as not (50 percent or greater probability) that he has current bilateral knee and left elbow disabilities that had their onset in service or were otherwise related to service.  McLendon, 20 Vet. App. 79; Locklear v. Nicholson, 20 Vet. App. 410 (2006); see also Waters v. Shinseki, 601 F.3d 1274, 1276 (2010).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should arrange for a VA cardiology examination of the Veteran to address the etiology of any currently diagnosed heart disability, manifested by heart palpitations and PVC's.  The claims file, to include a copy of this remand, must be made available to the examiner for review before the examination.  The examiner must annotate the examination report to indicate review of pertinent evidence in the claims file.  

The examiner is asked to answer the following:  

(a).  Does the Veteran have a current heart disability?  If so, please list the diagnosis/diagnoses.

(b).  The examiner should state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current heart disability: (1) was incurred during the Veteran's periods of active service from October 1961 to December 1970 and/or from September 1971 to November 1982; or (2) is otherwise related to or was caused by the Veteran's active service.  

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.  

2.  The AMC/RO should arrange for a VA musculo-skeletal examination of the Veteran to address the etiology of any currently diagnosed left knee disability, right knee disability, and left elbow disability.  The claims file, to include a copy of this remand, must be made available to the examiner for review before the examination.  The examiner must annotate the examination report to indicate review of pertinent evidence in the claims file.  

The examiner is asked to answer the following:  

(a).  Does the Veteran have a current left knee disability, right knee disability, or left elbow disability?  If so, please list the diagnosis/diagnoses.

(b).  The examiner should state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current left knee disability and/or right knee disability: (1) were incurred during the Veteran's periods of active service from October 1961 to December 1970 and/or from September 1971 to November 1982; or (2) are otherwise related to or were caused by the Veteran's active service.  

(c).  The examiner should state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current left elbow disability was: (1) incurred during the Veteran's periods of active service from October 1961 to December 1970 and/or from September 1971 to November 1982; or (2) is otherwise related to or was caused by the Veteran's active service.  

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.  

3.  Following completion of the foregoing, the AMC/RO must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the AMC/RO should determine whether the examiners have responded to all questions posed.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2011). 

4.  After the requested development has been completed, the AMC/RO should readjudicate the merits of the Veteran's claims based on all the evidence of record, including any additional information obtained as a result of this remand.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


